 STURGEON ELECTRIC COMPANY, INC.Sturgeon Electric Company, Inc.andInternationalAssociation of Machinists and Aerospace Workersand itsDistrictLodge86,AFL-CIO andInternationalBrotherhood of ElectricalWorkers,Local111,PartytotheContract.Case27-CA-2117February 13, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn June 28, 1967, the National Labor RelationsBoard issued its Decision and Order in thisproceeding,'findingthatRespondentviolatedSection 8(a)(1), (2), and (5) of the National LaborRelationsAct,asamended. The Board orderedRespondent to cease and desist from the unfairlaborpracticesfound,andtotakecertainaffirmativeactionnecessarytoeffectuatethepurposes of the Act.On December 4, 1969, the United States Court ofAppeals for the Tenth Circuit issued its Decision2 inwhichitaffirmedtheBoard'sfindingthatRespondent had unlawfully sponsored and assistedtheInternationalBrotherhoodofElectricalWorkers, Local 111 (IBEW), and had unlawfullyrefused to bargain with International Association ofMachinists and Aerospace Workers and its DistrictLodge 86, AFL-CIO (IAM). The court, however,remanded this proceeding to the Board forreconsideration in the light of the Supreme Court'sopinion inN.L.R B. v. Gissel Packing Company,395 U.S. 575. Thereafter, Respondent, on December15, 1969, filed a motion to reopen the record in thisproceeding for the purpose of taking testimony onthe issues raised by application of theGisselcase tothe instant case.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.InGissel,theSupremeCourt affirmed theBoard'suse of authorization cards in determining aunion'smajority status, and the Board's power toissue a bargainingorder based upon such showingwhere the employer's unfair labor practices had atendency to undermine the union's majority andimpede the election process. In its initial decision166 NLRB No. 28157theBoard found that Respondent violated Section8(a)(2)and (1) "by its assistance to the IBEWduring the organizational activities of the MachinistUnion, particularly following receipt of the IAM'srequest for recognition." The Board concluded that"Respondent in bad faith declined to recognize theIAM in order to destroy its majority status and tosubstitute the IBEW as the bargaining representativeof its garage employees . . . at a time when it wasunder a statutory duty to bargain with the IAM."The Board has now reviewedde novothe entirerecord in this proceeding in light of the SupremeCourt's opinion inGissel,and finds it unnecessaryto rely upon Respondent's lack of good faith asgrounds for an unlawful refusal to bargain. Rather,we find that by refusing to bargain with IAM afterbeingpresentedwithproof of IAM's majoritystatus,Respondent violated Section 8(a)(5) of theAct. As the Board found in its initial decision, andas the circuit court agreed, Respondent was notfacedwith rival claims, as it had unlawfullysponsored and assisted the IBEW in obtainingauthorization cards. The Board ordered Respondentto withdraw and withhold recognition from IBEW,to reimburse employees the dues they had paid toIBEW, and to bargain with IAM. We are of theopinion that the coercive effects of Respondent'sunfair labor practices cannot be dispelled by theimposition of a lesser remedy. Those unfair laborpracticesmade a fair election improbable, and wefind that the purposes of the Act can better beeffectuated,and employee sentiment as expressedthrough their signing of IAM authorization cardsprior to Respondent's unlawful assistance of IBEWbetter protected,' by theissuanceof an order tobargain with IAM.4SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthis proceeding, the National Labor Relations Boardhereby affirms its order in this proceeding issued onJune 28, 1967. In the circumstances of this entireproceeding, the Board wishes to make it clear thatRespondent's actions following our initial order didnot amount to compliance with that order. Wehereby affirmatively order Respondentto once againpost notices as provided in our initial order, and tobargainwithInternationalAssociationofMachinistsand Aerospace Workersand itsDistrictLodge 86, AFL-CIO.'Moreover,Respondent has admittedly continued to accord recognitionto IBEW despite our outstanding order to bargain with IAM'Respondent'smotion to reopen the record in this proceeding is herebydeniedAssuming,arguendo,that all facts that Respondent would show^N L R B v SturgeonElectric Co,Inc,419F 2d 51 (C A 10)are true,they do not persuade us to rule otherwise in this proceeding181 NLRB No. 30